Exhibit 10.2

 

PENNYMAC FINANCIAL SERVICES, INC.
2013 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

THIS AGREEMENT is dated as of                          , 2013, between PennyMac
Financial Services, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), and the individual identified in the table below (the
“Recipient”).

 

Recipient

 

Grant Date

 

Vesting Commencement Date

 

Number of RSUs Subject to
Continued Service

 

Number of RSUs Subject to
Performance Components

 

Total Number of RSUs

 

Performance Period

 

1.                                      Grant of Restricted Stock Units. 
Subject to the terms and conditions of this Award Agreement and the Company’s
2013 Equity Incentive Plan, as the same may be amended, modified, supplemented
or interpreted from time to time (the “Plan”), including without limitation the
vesting provisions set forth in Section 2, the Company hereby grants to the
Recipient, with effect as of the Grant Date specified above, the above indicated
number of restricted stock units (the “RSUs”) to obtain (i) for each RSU that is
subject to vesting based on continued service, one fully paid and nonassessable
share of Class A Common Stock, par value $0.0001 per share, in the Company (the
“Stock”), and (ii) for each RSU that is subject to vesting based on the
satisfaction of performance components, one fully paid and nonassessable share
of Stock if the Variance to Target is 0% for performance components 1 and 2 and
the Rating is 5 for performance component 3, all as set forth on Exhibit A
attached hereto, or such greater number (up to a maximum of 1.5 shares of Stock)
or lesser number as is obtained by applying the sliding scale percentage factors
that are to be applied to the various performance components as set forth on
such Exhibit A.

 

2.                                      Vesting and Settlement.

 

2.1                               The RSUs shall vest in accordance with the
schedule set forth below.

 

(a)  Vesting Based on Continued Service.  One-third (1/3) of the RSUs subject to
vesting based on continued service shall vest in a lump sum on each of the
first, second,

 

--------------------------------------------------------------------------------


 

and third anniversaries of the Vesting Commencement Date specified above,
subject to the Recipient’s continued service through each such anniversary, with
any fractions rounded down except on the final installment.  The shares of Stock
earned as such RSUs vest will be transferred or issued to the Recipient (or his
or her estate, in the event of his or her death) promptly after the date they
vest, but in any event not later than the 15th day of the third month following
the end of the calendar year in which such RSUs become vested.

 

(b)  Vesting Based on Performance Components.  The RSUs subject to vesting based
on satisfaction of performance components are subject to cumulative achievement
of goals based on the following performance components: (1) the Company’s
Earnings Per Share, (2) the Company’s Total Shareholder Return, and (3) the
Recipient’s Individual Effectiveness, in the amounts and each as further
described in Exhibit A attached hereto.  The RSUs subject to vesting based on
satisfaction of performance components shall vest in a lump sum on the date the
Committee determines that the goals based on the performance components have
been satisfied, subject to the Recipient’s continued service through such date. 
The Recipient’s satisfaction of goals based on performance components shall be
determined by the Committee in its sole discretion.  The shares of Stock earned
as such RSUs vest will be transferred or issued to the Recipient (or his or her
estate, in the event of his or her death) promptly after they vest, but in any
event not later than the 15th day of the third month following the end of the
calendar year in which such RSUs become vested.  Notwithstanding anything to the
contrary in this Agreement, if any settlement of RSUs would otherwise result in
the issuance of a fractional share to the Recipient after aggregating all shares
and fractional shares to be issued to the Recipient in connection with such
settlement, then any such final fractional share shall be eliminated and the
Company shall pay to the Recipient, in lieu thereof, cash in an amount equal to
(i) the average closing price of a share of Stock during the 10 most recent
trading days prior to the date of issuance of the other shares issued in
settlement of such RSU, multiplied by (ii) such fractional amount.

 

2.2                               Until the RSUs vest and are issued pursuant to
the terms of this Award Agreement, the Recipient shall have no rights as a
stockholder, such as the right to vote or to receive dividends in respect of the
Stock covered by this Award.

 

2.3                               The Recipient’s name shall be entered as the
stockholder of record on the books and records of the transfer agent for the
Company with respect to the Stock issuable pursuant to Section 2.1 only upon
compliance to the satisfaction of the Committee with all requirements under
applicable laws or regulations in connection with such issuance and with the
requirements of this Agreement and of the Plan.  The determination of the
Committee as to such compliance shall be final and binding on the Recipient. 
Notwithstanding anything to the contrary in this Agreement, no Stock shall be
issued in settlement of vested RSUs if the issuance of such shares would
constitute a violation of any applicable federal or state securities law or
other law or regulation.  As a condition to the issuance of Stock to the
Recipient pursuant to Section 2.1, the Company may require the Recipient to make
any representation or warranty to the Company at the time vested Stock becomes
issuable to the Recipient as in the opinion of legal counsel for the Company may
be required by any applicable law or regulation, including the execution and
delivery of an appropriate representation statement.  Accordingly, the stock

 

--------------------------------------------------------------------------------


 

certificates for the Stock issued pursuant to this Award may bear appropriate
legends restricting the transfer of the Stock.

 

3.                                      Effect of Termination.   Unless
otherwise expressly provided herein, no RSUs shall vest following the date (the
Recipient’s “Termination Date”), reasonably fixed and determined by the
Committee, of the voluntary or involuntary termination of the Recipient’s
employment or other association with all of the Company and its Affiliates, for
any or no reason whatsoever, including death or disability and an entity ceasing
to be an Affiliate of the Company; provided, however, that military or sick
leave shall not be deemed a termination of employment or other association, if
it does not exceed the longer of 90 days or the period during which the
Recipient’s reemployment rights, if any, are guaranteed by statute or by
contract.  As of the Recipient’s Termination Date, all of the then unvested RSUs
shall be forfeited by the Recipient or any transferee.

 

4.                                      Restrictions on Transfer.  The RSUs may
not be assigned or transferred (by operation of law or otherwise) except by will
or the laws of descent and distribution.

 

5.                                      Miscellaneous.

 

5.1                               No Special Service Rights.  Nothing contained
in this Award Agreement shall confer upon the Recipient any right with respect
to the continuation of his or her employment or other association with the
Company (or any Affiliate), or interfere in any way with the right of the
Company (or any Affiliate), subject to the terms of any separate employment or
consulting agreement or provision of law or corporate articles or by-laws to the
contrary, at any time to terminate such employment or consulting agreement or to
increase or decrease, or otherwise adjust, the other terms and conditions of the
Recipient’s employment or other association with the Company and its Affiliates.

 

5.2                               Entire Agreement; Counterparts.  This Award
Agreement, including the Plan, constitute the entire agreement of the parties
with respect to the subject matter hereof.  This Award Agreement may be executed
in any number of counterparts, each of which shall be an original and all of
which, taken together, shall constitute one and the same instrument.  In making
proof of this Award Agreement it shall not be necessary to produce or account
for more than one such counterpart.

 

5.3                               Tax
Consequences.                                     The Company makes no
representation or warranty as to the tax treatment to the Recipient of receipt
of these RSUs, and does not warrant to the Recipient that all compensation paid
or delivered to him or her for his or her services will be exempt from, or paid
in compliance with, Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated thereunder.  The Recipient
should rely on his or her own tax advisors for all such advice.

 

5.4                               Community Property.  To the extent the
Recipient resides in a jurisdiction in which community property rules apply,
without prejudice to the actual rights of the spouses as between each other, for
all purposes of this Award Agreement, the Recipient shall be treated as agent
and attorney-in-fact for that interest held or claimed by the Recipient’s spouse

 

--------------------------------------------------------------------------------


 

with respect to these RSUs and the parties hereto shall act in all matters as if
the Recipient was the sole owner of these RSUs.  This appointment is coupled
with an interest and is irrevocable.

 

6.                                      Receipt of Plan.  The RSUs were awarded
under the Plan, to which this Award Agreement is subject in all respects,
including without limitation the adjustment and tax withholding provisions
therein.  All capitalized terms used in this Award Agreement and not otherwise
defined shall have the meanings ascribed thereto in the Plan. The Recipient has
reviewed and understands the Plan and this Award Agreement in their entirety,
and has had an opportunity to obtain the advice of counsel prior to executing
this Award Agreement.  The Recipient hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Award Agreement.

 

IN WITNESS WHEREOF, the Recipient and the Company have entered into this Award
Agreement as of the Grant Date.

 

 

PENNYMAC FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Signature of Recipient

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

PENNYMAC FINANCIAL SERVICES, INC. 2013 EQUITY INCENTIVE PLAN

Restricted Stock Unit Award Agreement

Exhibit A

 

 

 

RSUs Subject to Performance

Recipient:

 

 

Components (“Grant”):

 

 

 

 

 

 

Total Potential Shares if Maximum

Performance Period:

 

 

Potential Components Satisfied:

 

 

PFSI Equity Incentive Plan Performance Objectives - Chiefs Only

 

 

 

 

 

 

Award Components

Component

Comments

Target

% of Total

 1.   Earnings Per Share

Transition period performance measurement period will be 7/1/13 - 12/31/15
cumulative EPS.  1/1/14 grants and thereafter will use three year cumulative EPS
performance measurement period.

10 quarter (July 1, 2013 - Dec 31, 2015) cumulative diluted EPS of $8.76

50%

 2.  Total Shareholder Return (TSR)

TSR is defined as: return to an investor in common stock of the company assuming
any dividends are fully reinvested expressed as a percentage of the original
investment.  Transition period performance measurement period will be 7/1/13 -
12/31/15 cumulative TSR.  1/1/14 grants and thereafter will use three year
cumulative TSR performance measurement period.

50% cumulative return

50%

 3.  Individual Effectiveness

Award “modifier” based on individual overall achievement of stated goals at
beginning of each of the three grant period years

5 - Outstanding

Multiplier

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

PENNYMAC FINANCIAL SERVICES, INC. 2013 EQUITY INCENTIVE PLAN

Restricted Stock Unit Award Agreement

Exhibit A

 

Pay-Out Scale for Component 1

Variance to Target

Factor

 

10%

150%

0%

125%

-10%

100%

-17.5%

75%

-25%

50%

Less than -25%

0%

 

 

 

 

 

 

Pay-Out Scale for Component 2

Variance to Target

Factor

 

20%

150%

10%

125%

0%

100%

-10%

75%

-20%

50%

Less than -20%

0%

 

 

 

 

 

 

Multiplier Scale for Component 3

Rating

Description

Factor

5

Outstanding

100%

4

Exceeds Expectations

80%

3

Meets Expectations

60%

2

Needs Improvement

0%

1

Unsatisfactory

0%

 

--------------------------------------------------------------------------------

 